NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALISON REYES-ARMAS; DAYRY                        No.   15-71100
GUILLIBELY POLANCO-ARMAS,
                                                 Agency Nos.      A087-998-233
                Petitioners,                                      A087-998-234

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Alison Reyes-Armas (“Reyes-Armas”) and Dayry Guillibely Polcano-

Armas, natives and citizens of Honduras, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying their applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The BIA did not err in concluding that Reyes-Armas failed to establish

membership in a cognizable social group. See Cordoba v. Barr, 962 F.3d 479, 482

(9th Cir. 2020) (to demonstrate social group membership, the applicant “must

establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question”) (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014)); see also Reyes v. Lynch, 842 F.3d 1125, 1138 (9th Cir. 2016)

(rejecting the proposed social group of “former members of Mara 18 gang in El

Salvador who have renounced their gang membership”).

      Substantial evidence also supports the agency’s conclusion that both

petitioners failed to establish that they would be persecuted on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An


                                          2                                     15-71100
alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

the petitioners’ asylum and withholding of removal claims fail.

      The petitioners do not challenge the agency’s determination that they failed

to establish eligibility for CAT protection. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                         3                                      15-71100